Title: To Benjamin Franklin from Philip Thicknesse, 16 December 1776
From: Thicknesse, Philip
To: Franklin, Benjamin


Sir
Calais Rue de Capuchin Decr the 16: 1776
My Being one of the indirect sufferers in the Cause of American liberty, I hope will plead my excuse in takeing this; My private misfortunes Sir fell upon me, for speaking, and sometimes writing, my honest sentiments, relative to your public ones. But I will not trouble you with the sorrows of an Individual, who I hope has the charge, and will protect millions. I shall therefore only say, that a few Scotch Lords sent down from St. James’s, out voted that great, and good man, Lord Camden, and I was thereby defrauded of ten th[ousand]d pounds. The Enclosed printed papers will shew you how; and that I am now publishing by Subscription a Journey through France, and I entreat the honor of your name, and that of your Honorable Brothers, the Members of the Continental Congress of America as Subscribers to it! Nor do I ask it, from motives of parsimony, but to have it appear, to the present, and future generations; that I had the honor to mingle my afflictions along with brave men, who, like me, had seperated themselves from their mother Country rather than submit to the violation of their ancient Laws. I have the honor to be Sir your most Obedient and Devoted Humble Servant
Phil. Thicknesse
 
Addressed: To / The Honorable / Benjamin Franklin / President of the Continental / Congress of America / at Paris
Notations in different hands: Lett. from Phillip Thicknesse Calais Decr 16. 1776. / Thicknesse Papers to be answered
